appeals_office internal_revenue_service department of the treasury date date number release date a b cc person to contact _ employee id number tet fax refer reply to in re employer identification no form required to be filed cc a b legend uil tax period s ended our adverse determination was made for the following reason s this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code from federal_income_tax un agreement to this final adverse determination irc it is determined that you do not qualify as exempt der sec_501 effective x000ukxx you are in certified mail dear it was determined that you are not operated exclusively for any charitable educational or scientific purpose the purpose for which you were originally established that of operating a residential facility for the autistic no longer exists contributions to your organization are not deductible under code sec_170 as of xxxxx you are required to file converted forms u s_corporation income_tax return for tax periods beginning on and after january withthe you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance see the enclosed notice helpful contacts for your notice_of_deficiency for additional taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter ce team manager notice sincerely enclosure tax exempt ano government entities division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_504 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice dass letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f department of the ‘treasury form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended 20kx 20kx intemal revenue service org legend org organization name county county bm-2 bm-3 ra companies xx date city city state state president president secretary secretary board member mgr mgr bm-1 ra-1 ra-2 ra-3 co-1 co-2 co-3 co-4 co-5 whether or not this organization is operating exclusively for any charitable educational or scientific reason under sec_501 primary issue facts a corporate information articles of incorporation the org ‘foundation’ was incorporated under the nonprofit public benefit corporation law of the state of state on january 20xx its stated purpose was that it would e e e e e e operate exclusively for charitable education scientific and other charitable purposes that it will not except to an insubstantial degree’ engage in any activities or exercise any powers that are not in the furtherance of the purposes of this corporation that no substantial part of the activities shall consist of carrying on propaganda or otherwise attempting to influence legislation that the property of this corporation is irrevocably dedicated to educational scientific and charitable purposes no part of the net eamings shall inure to the benefit of its directors trustees officers private shareholders or to any individual and that upon dissolution remaining assets will be distributed to other organizations that are tax-exempt president’ was noted as the incorporator of the ‘foundation’ and signed as such on january 20xx these articles were filed by him on january 20xx kk ek ’ president does not appear in any other operation or activity of the organization form 886-arev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury- intemal revenue service schedule no or exhibit year period ended 20xx 20xx org bylaws- governing body according to the organization's bylaws the governing body was stated to be comprised of three board_of director bod members and three officers the officers’ positions consist of the president secretary and chief financial officer at the discretion of the bod other officers may be appointed as may be required each officer shall hold such office for such period have such authority and perform such duties as are provided in the bylaws any two or more offices may be held by the same person the duties of the officers are e e e president -- shall be the general manager and chief_executive_officer and is subject_to the bod will have general supervision direction and control_over the corporation’s business and officers shail have general powers and duties of management customarily vested in a corporation's president secretary - shall keep books of minutes of all meetings and actions taken by the written consent of the bod or any committees appointed by the bod will give notice of all meetings chief financial officer - shall keep and maintain adequate and correct books_and_records of corporation's properties businesses transactions accounts of assets liabilities receipts disbursements gains losses and shares shall be responsible for all funds securities and other valuables receive and give receipts for monies due and payable to corporation deposit all monies and other duties prescribed by the bod both the bod officers are supposed to be elected at each annual meeting annual meetings are supposed to be conducted on the monday of may of each year or the next monday if that day is a holiday in an attachment to the bylaws was a document titled certificate of secretary the purpose was to certify that the bylaws adopted by the ‘foundation’ were official this certificate was signed on january 20xx by secretary as secretary see exhibit a in a second attachment to the bylaws titled written consent by directors in lieu of first meeting president acting as the incorporator of the ‘foundation’ adopted the bylaws of the corporation and appointed secretary as president cfo and secretary secretary was also designated as the agent of the ‘foundation’ for the’purpose of service of process’ subsequent to all of the resolutions made in this document secretary signed the document as the newly appointed president on 20xx see exhibit b form acrev deparunent of the treasury - internal_revenue_service page -2- er rr eee ee ee department of the treasury - intemal revenue service explanation of items f 886a om name of t org axpayer schedule no or’ exhibit year period en a 20xx 20xx form_1023 application in february 20xx the ‘foundation’ submitted an application to the service to request tax-exempt status for its activities per the application the ‘foundation’ identified four general categories under which its activities would be conducted mission research education and grants mission aspect of the taxpayer was the eradication of world hungry er through such means as improved health of and brea e ding techniques of livestock taxpayer will engage in research sponsor research will disseminate the results of research develop educations programs all relating to addressing world hunger research aspect is to initially engage in research designed to improve the health of livestock look to the application of alternative health care techniques that are being applied to humans to determine the effectiveness of same when applied to livestock and investigate innovative breeding techniques that enhance the output of quality protein from livestock education aspect is to integrate results of all research conducted into curriculum that is intended for veterinarians animal geneticists universities colleges agricultural clubs governmental agencies ie fda who un and others to be shared with the agricultural community teaching at existing accredited educations institutions special conferences and seminars or through classes orchestrated by the taxpayer publish initially without charge the results of its research to veterinarians animal geneticists eventually develop programs and research designed to achieve its goals of elimination of world hunger or through and grants aspect is to select candidates for grants with principal requirements with expertise and prior research experience because the determination specialist believed that this organization was like an organization described in regulations sec_1_501_c_3_-1 scientific form a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx organization based solely upon the documentation submitted exemption from federal income taxes was granted on june 20xx under sec_501 as a public charity described in sec_170 vi see exhibit c secretary signed and submitted the form_1023 application_for recognition of exemption under penalties of perjury b activities in 20xx an examination was opened to examine the organization’s operations for tax years ending 20xx and 20xx during that examination a number of material concerns were identified that would preclude the organization from having received exemption initially if all items were accurately disclosed and or that would disqualify the organization from retaining exemption these areas of concern were reviewed circumspectly to determine if exemption should be retained false statements in application the form_1023 application was submitted in february 20xx in an attachment to the application it was stated that there were no assets of the organization per part ll item assets and that since the organization was dormant there was no current financial information with regard to source_of_income or use of proceeds part iv-item a - revenue and expenses see exhibit d nevertheless in a meeting of the co-1 co-1 on april 20xx secretary and ra-1 met to discuss the formation of a new corporation in state during that meeting the two agreed to provide financial assistance to this new corporation which is the org and to transfer the improvements and any assets to the new corporation once it was formed see exhibit e x kkk co-1 formerly the org non-profit housing corporation is a state state nonprofit tax-exempt_organization created by secretary in 19xx for the purpose of housing and providing services to children with autism it receives its primary funding from secretary ra-1 is the mother of secretary and presently resides in state form acrev department of the treasury - internal_revenue_service page -4- ere department of the treasury - internal_revenue_service explanation of items form b86a name of taxpayer org schedule no or exhibit year period ended 20xxk 20xx in 20xx co-1 reported expending dollar_figuredollar_figure as a grant see exhibit f to another 501_c_3_organization an expense analysis of the grant amount showed that dollar_figuredollar_figure‘ was actual expenses paid out of the personal funds of secretary for the improvement of her personal real_property dollar_figuredollar_figure were management and general_expenses of the ‘foundation’ paid out of the personal funds of secretary dollar_figuredollar_figure was actual expenses paid in 20xx the remaining dollar_figuredollar_figure was direct expenses drawn from the bank account of co-1 see exhibit g the ‘foundation’ did not record any receipt of this grant in its budgets submitted with the application did not recognize any transfer of assets post formation and it did not file any type of tax information retum to record the receipt of the income secretary controls the activities of the co-1 secretary also controlled the formation and creation of the org statements made on the form_1023 application with respect to no current financial information did not coincide with other known and readily available evidence in secretary's possession and knowledge it was secretary's her money that was used to make the alleged grant the form_1023 application was signed under penalties of perjury nonfiler noncompliance with federal reporting requirements evidence from an examination of secretary's form_1040 retums divulged that charitable_contributions were made by secretary or one or more of her for-profit and nonprofit extensions to the ‘foundation’ during 20xx and 20xx in excess of dollar_figuredollar_figure this minimum threshold would require the ‘foundation’ to file form_990 returns for both years however upon reviewing the service database none had been filed see exhibit h when returns were requested in an initial information_document_request idr unsigned copies were provided to the agent this indicates that forms returns had been prepared these copies were then signed by secretary on april 20xx and sent to the service for processing by the revenue_agent the organization vehemently claims that it had timely filed the returns but the service had lost or misplaced those returns see exhibit but prior to 20xx there was no indication that any form_990 return had ever been filed and in spite of numerous requests for any corroborating evidence that would contradict the information on the service database the organization was not able to produce such secretary’s form_1040 is presently under examination in tandem with the examination of this organizaion the dollar_figuredollar_figure is being disallowed on the form_1040 for 20xx if an actual grant was made the matter of transferring the assets would be immaterial form acrev xk kk department of the treasury - internal_revenue_service page -5- i i form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx 20xx this ‘foundation’ is not the only nonprofit organization created by secretary that has a poor or nonexistent history of filing required information returns governing body -tenuous no independent board per the organization’s bylaws the officers consist of the president secretary and chief financial officer per the organization's form_990 part v officers directors trustees and key employees are listed as figure title 20xx 20xx 20xx president secretary secretary ra-1 secretary ra-1 secretary ra-1 the organization held a meeting on may 20xx the purpose of the meeting was to appoint mgr as manager of animal projects and to re-elect herself as president mgr is an employee of secretary's and is paid_by co-2 the position of manager of animal projects is not listed in the bylaws as a position entitled to vote on the activities of the organization the only person with the official right to vote on the organization's operations was secretary and she voted herself as president to serve another term even though the date of the minutes is outside the parameters of the examination period neither ra-2 nor mgr was listed on the form_990 as individuals with the right to govern the operations of the organization additionally neither was appointed and approved in writing by the sole bod member secretary to a position that would accommodate a vote attending a meeting held on january 20xx was secretary ra-2 and mgr the purpose of this meeting was to commence communications with experts in the animal husbandry world for the purpose of appointing a bod three names were selected bm- veterinarian and former sheep breeder bm-2 director of sheep program at co-3 and bm-3 head of sheep program at co-4 a ccc cicie sec_4 sources of income revenue not a public charity per the delinquently filed form_990 returns the organization reported gross_receipts of dollar_figuredollar_figure and dollar_figuredollar_figure for 20xx and 20xx respectively of the gross amounts received the following sources were derived from secretary or one or more of her for-profit or nonprofit controlled corporations listed below department of the treasury - internal_revenue_service form acrev page -6- figure kk ek ibid department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx co-2 co-5 co-1 co-2 totals total co-2 and co-5 are two wholly-owned for-profit subchapter_s_corporations of secretary co-1 is a nonprofit tax-exempt corporation that was organized and is controlled by secretary it also received more than of its funding from secretary co-2 was incorporated as a for-profit entity in the state of state in 20xx and automatically dissolved in july 20xx ra-3 the listed resident agent is also an employee of co-2 and was so during the years of examination secretary claimed a charitable_contribution_deduction for the amounts paid directly to or on behalf of the ‘foundation’ from her personal return co-2 and co-5 while the amount_paid from the co-1 to or on behalf of the ‘foundation’ would generally be treated as a grant secretary only claimed a charitable_contribution_deduction with respect to the original amount_paid to the co-1 with respect to the amounts paid_by co-2 this entity is a regular for-profit corporation and would generally be limited to a contribution deduction of for 20xx of the dollar_figuredollar_figure recorded as gross_receipts dollar_figuredollar_figure or secretary for 20xx of the dollar_figuredollar_figure recorded as gross_receipts dollar_figuredollar_figure or from her for the years of operation secretary president has been the primary funding for the ‘foundation’ was derived from was derived uses of income revenue-meeting minutes inurement subsequent to the ‘foundation’s’ incorporation and prior to the date exemption was granted the organization had a meeting on 20xx see exhibit j there were two people present at the meeting secretary who is listed as the president and ra-2 who is purported to be the acting secretary ra-2 was not listed as a board_of director member on the delinquent form 990’s secured from the organization the purpose of the meeting was for the attendees to vote on a document called the affidavit of irrevocable restriction and indemnification see exhibit k proposed by secretary form acrev per this affidavit secretary is to purchase acres of land in city state acres are for the unlimited use of the ‘foundation’ the remainder is to be used by secretary for development the ‘foundation’ is to incur costs of land development including roads department of the treasury - internal_revenue_service ax page -7- lud a f orm name explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org ampayer of taxpa clearing wells and waterlines etc for the entire property ‘foundation’ will be reimbursed for all costs ff property is sold and indemnified against any loss conditions are legally binding on herself heirs etc and that the document will be recorded in the local county this agreement was signed by secretary as property owner on 20xx the document was alleged to have been notarized but did not have the notary seal and date additionally the document was not recorded in the county prior to june 20xx when details of expenses were reviewed it was noted that the majority of the funds were indeed used to enhance the acres of land owned by secretary our review noted the following uses to purchase farming assets ie livestock to purchase supplies and other items feed to support livestock and operate a farm a a w p o n to purchase farming equipment truck to make major improvements of the land owned by the president to maintain the upkeep of land and buildings owned by the president to pay for utilities and phone service in the name of the president and to pay for legal service related to easements of property owned by the president only a minimal amount of monies were expended for items that might be considered related to the administrative operations of an exempt_organization none of the funds were used for any educational_purposes or scientific research the specific categories are noted as follows 20xx figure total unidentified ui farm fa or other land equipment general maintenance leasehold im miscellaneous t - personal form arev department of the treasury - internal_revenue_service page -8- 886a department of the treasury- internal_revenue_service e om name of taxpayer exhibit year period ended 20xx 20xx explanation of items org onpey schedule no or annual totals dollar_figuredollar_figure dollar_figuredollar_figure details of categorized terms are briefly described below and can be reviewed per attached see exhibit l unidentified expenses were paid out of secretary's personal funds and deducted as a c contribution as an expense paid on behalf of a qualified charitable_organization no other evidence regarding these amounts were verified e equipment expenses included the purchase of a 20xx polaris truck other farming machinery e farm assets were determined to be the purchase of sheep donkeys and a goat the goat was sold during the year also other sheep had been sold during the year e farming expenses included items like oats hay grain sheep shearing expenses farming supplies etc e legal services were paid for discussion relating to property easements e land equipment maintenance and other includes costs associated with mowing barn repairs truck repairs and fuel utilities trash removal etc e leasehold improvements included permanent additions or renovations to the land such as fencing well drilling dirt road construction barn construction and capitalized architect expenses e personal expenses included telephone service for two numbers and the former number address data was unpublished and the latter number was listed under the name of secretary e start-up costs included the payment of fees for incorporation in the state of state application user_fee and general consulting on corporation structure and e operational expenses included bank charges office supplies and faxing information these were believed to be administrative costs of operating an organization form acrev all expenditures were made and approved by secretary there was no official lease agreement between the organization and secretary property owner for the alleged use of the acres of land prior to june 20xx false statements in form_990 regarding program activities department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx on the form_990 part ill the organization said it paid out dollar_figuredollar_figure and dollar_figuredollar_figure for 20xx and 20xx respectively for research for improved health breeding techniques of livestock and matters related thereto for the purpose of eradication of world hunger through such means see exhibit m from the factual analysis of the expenses the significant majority of expenditures made during 20xx and 20xx and even prior to actual incorporation were for the improvement maintenance and upkeep on the acres of land that is owned by secretary the return was signed under penalties of perjury by secretary as president on april 20xx law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption under sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under c sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 the supreme court of the united_states stated this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual in sec_501 as those persons having a personal and private interest in the activitie of the organization form ajrev page -10- department of the treasury - internal_revenue_service a department of the treasury- internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests moreover even though an organization may have exempt purposes it will not be considered as operating exclusively for such purposes if more than an insubstantial part of its activities serve private interests in 71_tc_1067 the non profit organization engaged in activities relating to est programs involving training seminars lectures etc in areas of intrapersonal awareness and communication such activities were conducted under licensing arrangements with for-profit corporations the courts held that although the activities were educational in nature the non-profit served the commercial purposes of the for-profit thus the non-profit was not operated exclusively for exempt purposes within the meaning of sec_501 of the code in 69_tc_488 the founder of a for-profit entity formed a non profit corporation to take over the educational functions of the for-profit the non-profit assumed an excessive liability of the for-profit the court found the academy failed to meet the requirements of sec_501 in john marshall law school and john marshall university v us ustc an organization that operated a law school and university did not qualify organization because a portion of the organization's net_earnings ifiured to the benefit of the private individuals who operated the corporation contended that the benefits iaufinig to the individuals were reasonable_compensation for the services they performed but the court concluded that the payment of personal expenses purchases and interest-free loans involved here far exceeded an ordinary and necessary level of compensation organization and their families the as an exempt in 30_tc_642 exemption was denied when leasehold improvements were made to property owned by the principal of the corporation revrul_76_441 cumulative bulletin page held that a nonprofit organization takes over a school's assets and its liabilities which exceed the value of the assets and include notes owed to the former owners and current directors of the school is serving the director's private interest and is not operated exclusively for form acrev page -11- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items 886a f om name of taxpayer org pay schedule no or exhibit year period ended 20xx 20xx educational and charitable purposes argument form evidence submitted in the form_1023 and related documentation revealed that secretary made material false statements to the internal_revenue_service in support of budgets and other sources of revenue expenses she indicated that no monies had been received by the ‘foundation’ when in fact she was fully aware that monies had been paid to the ‘foundation’ during 20xx as a grant from the co-1 nonfiler there is prima facie evidence that this organization did not file forms for any of the years that it was required to file until it was examined by the service the mere preparation of a form_990 is not evidence of filing while one may say that the ‘foundation’ intended to file a form_990 they did not follow through with that intention while an intention to file might absolve the organization of the willful and intentional disregard rules for the imposition of certain delinquency penalties it does not serve as evidence of filing this organization also has a non-existent history of filing other required information returns ie forms it is not that this organization is not required to file the returns but that it has not filed any such retums the inference here is that this organization has difficulty in complying with federal reporting requirements with respect to its business operations noncompliance in this area can be deemed as not operating for exempt purposes and could disqualify this organization from retaining exemption governing body secretary has made a number of concerted efforts to lend some legitimacy to the creation purpose and operation of this organization in its creation another person president as incorporator’ assigns the overall management and oversight of the organization to secretary as president secretary and chief financial officer bylaws are created to lend some evidence of being governed properly however created they are not engaged in the actual operations of the organization and if they are it is with minimal consideration such as the conduct of an annual meeting meetings are held and recorded to support actions taken or proposed but in fact the board_of directors or ad hoc officers are either a family_member ie ra-1 an employee ie mgr of one of the for-profit entities or an added body ie ra-2 for the form 886-arev page -12- depastment of the treasury - internal_revenue_service department of the treasury - internal_revenue_service 886a explanation of items f name of t r org opens schedule no or exhibit year period ended 20xx 20xx purpose of approving actions decided upon by secretary who has the controlling_interest in all of the decisions made certificates written consents and affidavits are prepared to give some sense of credibility that this organization will be operated in the best interest of the general_public the certificates written consents and affidavits have questionable authenticity ie written consent and certificates with no notarized seal or scratched off dates or are not enforceable ie affidavit of irrevocable restriction and indemnification even if secretary did indeed enforce the conditions of the affidavit she has nonetheless conferred upon herself a benefit far greater than the cost to repay if the property were sold it would be sold at its appreciated value which includes the cost of the leasehold improvements the organization would only be receiving dollar for dollar value while the value of the property will far exceed the cost of the original improvements this is part and parcel of the inurement proscription furthermore none of the aforementioned documents were arms-length ‘not a public charity secretary reporting of revenue gives the public the illusion that this organization is supported by the general_public in spreading out her contributions amongst a number of different controlled entities the facts show otherwise more than of the funds contributed to this organization come from secretary or one or more of her wholly- owned for-profit entities or her controlled nonprofit entities this organization is not a public charity described in sec_501 inurement there is general agreement that inurement is a subset of private benefit and involves unjust payment of money the inurement proscription contained in regulation sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net eamings inure in whole or in part to the benefit of private shareholders or individuals inurement is likely to arise where the financial benefit represents a transfer of the organization's financial resources to an individual solely by virtue of the individual relationship with the organization without regard to the accomplishment of exempt purposes inurement of income is strictly forbidden under sec_501 without regard to the amount_involved this proscription applies to persons who because of their particular relationship with an organization have an opportunity to contro or influence its activities such persons are considered insiders for purposes of determining whether there is inurement of income generally an organization's officers directors founders and their families are considered insiders a federal court_of_appeals held that the term inurement may include more than the term net profits as shown by the books of the organization or than the difference form acrev department of the treasury - internal_revenue_service page - aan ran department of the treasury - intemal revenue service explanation of items rm 886a form name of taxpayer org schedule no or exhibit year period ended 20kx 20xx between the gross_receipts and disbursements in dollars and that p rofits may inure to the benefit of shareholders in other ways than dividends see northwestern municipal ass'n v commissioner secretary has enjoyed a tremendous tax_benefit from financially supporting the activities of the ‘foundation’ secretary created the org secretary supports the org with her own personal funds funds from one or more of her wholly-owned for-profit entities or from a second nonprofit entity co-1 created and controlled by her these funds invariably revert back to secretary in the form of leasehold improvements property maintenance livestock purchase or in the form of payment of personal expenses secretary for all intents and purposes is an insider the payment of leasehold improvements to a property not owned by the organization was sufficient to preclude exemption under c in the texas trade school case in the john marshall law school and john marshall university the payment of personal expenses was deemed inurement and caused the organization to not qualify as an exempt_organization in est of hawaii the operation of the organization was not exclusively for exempt purposes within the meaning of sec_501 of the code per regulations sec_1_501_c_3_-1 even though an organization may have exempt purposes it will not be considered as operating exclusively for such purposes if more than an insubstantial part of its activities serve private interests see better business bureau in this instance more than a substantial amount of the funds of the ‘foundation’ are used for private interests false statement in evidence submitted in the forms return further indicated that secretary made a material false statement to the service when it was stated that monies of the ‘foundation’ were paid for research for improved health breeding techniques of livestock and matters related thereto for the purpose of eradication of world hunger through such means’ in the amount of out dollar_figuredollar_figure and dollar_figuredollar_figure for 2oxx and 20xx respectively the expenses of the organization did not evidence any of the purported amounts for the purpose stated taxpayer’s position taxpayer has not officially advocated a position but ascertains that it is a valid organization operating for the benefit of the public and not for private purposes government’s conclusion form a rev department of the treasury - internal_revenue_service page - a department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx based upon cited court cases the regulations and code we hold that your organization is not operated exclusively for any charitable educational or scientific purpose and that you have excessive private benefit and inurement thereby defeating the retention of exemption therefore we have concluded that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code revocation of your exempt status will be effective as of january 20xx your organization is not entitled to internal revenue sec_7805 relief because your organization made material false statements in its form_1023 application had the organization disclosed the fact that income sources were derived from a related_organization and expended for leasehold improvements to the property owned by the creator this information would have precluded this organization from receiving exemption consequently the organization's tax-exempt status should be revoked retroactively to the date it received recognition of its exemption in accordance with this determination you are required to file federal_income_tax returns on form_1120 contributions to your organization are not deductible by donors under sec_170 of the code in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials on december 20xx the d c circuit ruled that the service will disclose our denials and revocations under sec_6110 effective august 20xx tax analysts v irs f d c cir 20xx alternative issue should it be determined that this organization is operated for one or more exempt purposes and its income does not inure to be the benefit of private individuals then based upon the income sources this organization should not be a public charity as described in sec_509 but a private_foundation if the organization is reclassified to a private_foundation then is it subject_to the excise_tax provisions of sec_4941 facts the org ‘foundation’ was incorporated under the non-profit public benefit corporation laws of the state of state on january 20xx on september it form acrev department of the treasury - internal_revenue_service page - a a department of the treasury - intemal revenue service form_886 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx org pay was granted exemption under sec_501 as other than a private_foundation under sec_509 and sec_170 sources of income revenue not a public charity per the delinquently filed form_990 returns the organization reported gross_receipts of dollar_figuredollar_figure and dollar_figuredollar_figure for 20xx and 20xx respectively of the gross amounts received the following sources were derived from secretary or one or more of her for-profit or nonprofit controlled corporations listed below donor 20xx 20xx re2 total co-2 co-5 co-1 co-2 totals e e e of its funding from secretary co-2 and co-5 are two wholly-owned for-profit subchapter_s_corporations of secretary co-1 is a nonprofit tax-exempt corporation that was organized and is controlled by secretary it also received more than cq-2 was incorporated as a for-profit entity in the state of state in 20xx and automatically dissolved in july 20xx ra-3 the listed resident agent is also an employee of co-2 and was so during the years of examination secretary claimed a charitable_contribution_deduction for the amounts paid directly to or on behaif of the ‘foundation’ from her personal return co-2 and co-5 with respect to the amouhile the amount_paid from the co-1 to or on behalf of the ‘foundation’ would generally be treated as a grant secretary only claimed a charitable_contribution_deduction with respect to the original amount_paid to the co-1 with respect to the amounts paid_by co-2 this entity is a regular for-profit corporation and would generally be limited to a contribution deduction of for 20xx of the dollar_figuredollar_figure recorded as gross_receipts dollar_figuredollar_figure or secretary for 20xx of the dollar_figuredollar_figure recorded as gross_receipts dollar_figuredollar_figure or from her for the years of operation secretary president has been the primary funding for the ‘foundation’ department of the treasury - internal_revenue_service a was derived from form acrev was derived page - law department of the treasury - internal_revenue_service explanation of items form om name of taxpayer 886a org schedule no or exhibit year period ended 20kx 20xx internal_revenue_code sec_509 the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization which normally receives more than one-third of its support in each taxable_year from any combination of-- i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viii and i gross_investment_income as defined in subsection e and ii the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 b normally receives not more than one-third of its support in each taxable_year from the sum of-- internal_revenue_code sec_4946 states that the term disqualified_person means with respect to a private_foundation a person who is- ne a a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise form 886-a rrev page -17- d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c which is a substantial_contributor to the foundation department of the treasury - internal_revenue_service lg department of the treasury - intemal revenue service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest h only for purposes of sec_4943 a private foundation- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question and i only for purposes of sec_4941 a government_official as defined in subsection c substantial contributors -for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 b foundation_manager --for purposes of this subchapter the term foundation_manager means with respect to any private foundation- d members_of_family -for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act a internal_revenue_code sec_507 -for purposes of paragraph the term substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust department of the treasury - internal_revenue_service form 886-a rev page -18- form 886a department of the treasury - intemal revenue service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx internal_revenue_code sec_4941 states that there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self- dealing in the case of a government_official as defined in sec_4946 a tax shall be imposed by this paragraph only if such disqualified_person participates in the act of self-dealing knowing that it is such an act internal_revenue_code sec_4941 in any case in which a tax is imposed by paragraph there is hereby imposed on the participation of any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act a tax equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period unless such participation is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any foundation_manager who participated in the act of self-dealing internal_revenue_code sec_4941 additional taxes -- on self-dealer -in any case in which an initial tax is imposed by subsection a on an act of self-dealing by a disqualified_person with a private_foundation and the act is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount_involved the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participated in the act of self-dealing on foundation_manager --in any case in which an additional tax is imposed by paragraph if a foundation_manager refused to agree to part or all of the correction there is hereby imposed a tax equal to percent of the amount_involved the tax imposed by this paragraph shall be paid_by any foundation_manager who refused to agree to part or all of the correction internal_revenue_code sec_4941 special rules --for purposes of subsections a and b -- joint_and_several_liability -if more than one person is liable under any paragraph of subsection a or b with respect to any one act of self-dealing all such persons shall be jointly and severally liable under such paragraph with respect to such act dollar_figure limit for management --with respect to any one act of self-dealing the maximum amount of the tax imposed by subsection a shall not exceed dollar_figure form acrev department of the treasury - internal_revenue_service page -19- department of the treasury - internal_revenue_service explanation of items fe 886a orm name of taxpayer org pay schedule no or exhibit year period ended 20xx 20xx and the maximum amount of the tax imposed by subsection b shall not exceed dollar_figure internal_revenue_code sec_4941 in general -for purposes of this section the term self-dealing means any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period internal_revenue_code sec_4941 for purposes of paragraph -- a the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the foundation assumes or if it is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer b the lending of money by a disqualified_person to a private_foundation shall not be an act of self-dealing if the loan is without interest or other charge determined without regard to sec_7872 and if the proceeds of the loan are used exclusively for purposes specified in sec_501 c the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 form acrev department of the treasury - internal_revenue_service page -20- sis department of the treasury- intemal revenue service e 886a explanation of items om name of taxpayer org schedule no or exhibit year period ended 20xx 20xx d the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public e except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive f any transaction between a private_foundation and a corporation which is a disqualified_person as defined in sec_4946 pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization shall not be an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value g in the case of a government_official as defined in sec_4946 paragraph shall in addition not apply to-- i prizes_and_awards which are subject_to the provisions of sec_74 without regard to paragraph thereof if the recipients of such prizes_and_awards are selected from the general_public ii scholarships and fellowship grants which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and are to be used for study at an educational_organization described in sec_170 iii any annuity_or_other_payment forming part of a stock-bonus pension or profit-sharing_plan by a_trust which is a qualified_trust under sec_401 iv any annuity_or_other_payment under a plan which meets the requirements of sec_404 v any contribution or gift other than a contribution or gift of money to or services or facilities made available to any such individual if the aggregate value of such contributions gifts services and facilities to or made available to such individual during any calendar_year does not exceed dollar_figure vi any payment made under chapter of title united_states_code or form acrev department of the treasury - internal_revenue_service page -21- qn department of the treasury - intemal revenue service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx vii any payment or reimbursement of traveling expenses for travel solely from one point_in_the_united_states to another point_in_the_united_states but only if such payment or reimbursement does not exceed the actual cost of the transportation involved plus an amount for all other traveling expenses not in excess of percent of the maximum amount payable under sec_5702 of title united_states_code for like travel by employees of the united_states and h the leasing by a disqualified_person to a private_foundation of office space for use by the foundation in a building with other argument of its gross_income see figure from in 20xx the ‘corporation’ received secretary secretary is not only a disqualified_person as described in sec_4946 but also a foundation_manager as noted in sec_4946 a b in 20xx and 20xx more than one-third of the income sources were derived from gross_investment_income and unrelated_business_income billboard advertising with respect to code sec_509 this organization does not meet the public support_test and thus is a private_foundation more that figure of the funds received from the disqualified_person foundation_manager were used to improve land owned by the disqualified_person purchase farm equipment or purchase other farming related supplies additionally other sources were used to pay attorneys and accountants and other service providers on behalf or for the private use of secretary in accordance with sec_4941 the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation constitutes an act of self-dealing the excise_tax is imposed on the amount_involved with respect to the years in question the amount_involved is verified total annual payouts __ dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure the excise_tax is computed as noted below 20xx - dp 20xx-fm 20xx-dp 20xx-fm dollar_figuredollar_figure sec_4941 a b dollar_figuredollar_figure b totals dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure taxpayer’s position form acrev department of the treasury - internal_revenue_service page -22- ns department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx org the ‘corporation’ agreed with the service regarding this classification albeit it jumped the gun in filing a form_990-pf for 20xx when the examination had not reached its final audit conclusions the organization does not agree with the imposition of the excise_tax on the acts of self-dealing government’s conclusion the organization is a private_foundation consequently it is required to file delinquent form 990-pf’s effective january 20xx the transaction between the organization and disqualified_person foundation_manager constitutes an act of self-dealing secretary as disqualified_person and foundation_manager is liable for the excise imposed under chapter with respect to form acrev department of the treasury - internal_revenue_service page -23- rrr eee
